Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), *876rendered December 14, 2000, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant pleaded guilty to the crime of manslaughter in the first degree for the beating death of his mother’s ex-boyfriend and was sentenced, as part of a negotiated plea agreement, to a determinate term of 12 V2 years in prison. Defendant appeals, solely contending that his prison sentence is harsh and excessive. We disagree. A sentence within the statutory parameters will not be disturbed absent an abuse of discretion or extraordinary circumstances warranting a modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872; see also, People v Jones, 286 AD2d 785). Our review of the record fails to disclose any extraordinary circumstances warranting a modification of the agreed-upon sentence in the interest of justice. Despite defendant’s young age, lack of criminal record and other mitigating factors, the sentence imposed was far less than the maximum for this violent attack arising out of a planned nighttime ambush by defendant and his codefendant using brass knuckles and a baseball bat. The fact that the co-defendant may have received a lesser sentence of 7V2 years, although convicted of the same crime, does not warrant disturbing County Court’s exercise of discretion in this regard (see, People v King, 277 AD2d 708, 712, lv denied 96 NY2d 802; People v Shahid, 262 AD2d 670, 671-672, lv denied 94 NY2d 829).
Cardona, P. J., Mercure, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.